
	

113 HR 2200 IH: Territorial Omnibus Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2200
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Sablan (for
			 himself, Mr. Faleomavaega,
			 Mrs. Christensen, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Education and the
			 Workforce, Financial
			 Services, Transportation
			 and Infrastructure, and Energy and Commerce, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To improve the administration of programs in the insular
		  areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Territorial Omnibus Act of
			 2013.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Territorial sea.
				Sec. 4. Adjustment of scheduled wage increases in the
				Commonwealth of the Northern Mariana Islands.
				Sec. 5. Amendments to the Consolidated Natural Resources
				Act.
				Sec. 6. Empowering insular communities.
				Sec. 7. Chief financial officer of the Virgin
				Islands.
				Sec. 8. Low-income home energy assistance program.
				Sec. 9. Castle Nugent National Historic Site
				Establishment.
				Sec. 10. St. Croix National Heritage area.
				Sec. 11. Guam World War II Loyalty Recognition Act.
				Sec. 12. Improvements in HUD assisted programs.
				Sec. 13. Formula for projects in American Samoa.
				Sec. 14. Waiver of local matching requirements.
				Sec. 15. Fishery endorsements.
				Sec. 16. Effects of Minimum Wage differentials in American
				Samoa.
				Sec. 17. American Samoa Citizenship Plebiscite Act.
				Sec. 18. Use of certain expenditures as in-kind
				contributions.
			
		3.Territorial
			 sea
			(a)In
			 generalThe first section and
			 section 2 of Public Law 93–435 (48 U.S.C. 1705, 1706) are amended by inserting
			 the Commonwealth of the Northern Mariana Islands, after
			 Guam, each place it appears.
			(b)References to
			 date of enactmentFor the purposes of the amendment made by
			 subsection (a), each reference in Public Law 93–435 to the date of
			 enactment shall be considered to be a reference to the date of the
			 enactment of this section.
			4.Adjustment of
			 scheduled wage increases in the Commonwealth of the Northern Mariana
			 IslandsSection 8103(b)(1)(B)
			 of the U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq
			 Accountability Appropriations Act, 2007 (as amended by section 2 of Public Law
			 111–244) is amended by striking 2011 and inserting 2011,
			 2013, and 2015.
		5.Amendments to the
			 Consolidated Natural Resources ActSection 6 of the Joint Resolution entitled
			 A Joint Resolution to approve the Covenant To Establish a
			 Commonwealth of the Northern Mariana Islands in Political Union with the United
			 States of America, and for other purposes, approved March 24,
			 1976 (Public Law 94–241; 90 Stat. 263), is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (2),
			 by inserting after subsections (b) the following: ,
			 (c),; and
				(B)by striking
			 paragraph (6), and inserting the following:
					
						(6)Certain
				Education Funding
							(A)In
				generalIn addition to fees
				charged pursuant to section 286(m) of the Immigration and Nationality Act (8
				U.S.C. 1356 (m)) to recover the full costs of providing adjudication services,
				the Secretary of Homeland Security shall charge an annual supplemental fee of
				$150 per nonimmigrant worker to each prospective employer who is issued a
				permit under subsection (d) of this section during the transition program. Such
				supplemental fee shall be paid into the Treasury of the Commonwealth government
				for the purpose of funding ongoing vocational educational curricula and program
				development by Commonwealth educational entities.
							(B)Plan for the
				expenditure of fundsAt the
				beginning of each fiscal year, and prior to the payment of the supplemental fee
				into the Treasury of the Commonwealth government in that fiscal year, the
				Commonwealth government must provide to the Secretary of Homeland Security, a
				plan for the expenditure of funds and a projection of the effectiveness of
				these expenditures in the placement of United States workers into jobs.
							(C)GAO
				reportThe Comptroller
				General of the United States shall report to the Congress every 2 years on the
				effectiveness of meeting the goals set out by the Commonwealth government in
				its annual plan for the expenditure of
				funds.
							;
				(2)in subsection
			 (c)—
				(A)in paragraph (1),
			 by striking during the transition period,; and
				(B)by adding at the
			 end the following:
					
						(3)DurationNotwithstanding any other provision of this
				Act, the Secretary may classify aliens pursuant to paragraph (1) until the date
				on which the transition program terminates. If the transition period is
				extended, the Secretary may continue to classify aliens pursuant to paragraph
				(1) until the date on which all extensions are
				terminated.
						;
				and
				(3)in subsection
			 (d)(2), by striking December 31, 2014 and inserting
			 December 31, 2019.
			6.Empowering
			 insular communities
			(a)DefinitionsIn
			 this section:
				(1)Comprehensive
			 energy planThe term comprehensive energy plan means
			 a comprehensive energy plan prepared and updated under subsections (c) and (e)
			 of section 604 of the Act entitled An Act to authorize appropriations
			 for certain insular areas of the United States, and for other purposes,
			 approved December 24, 1980 (48 U.S.C. 1492).
				(2)Energy action
			 planThe term energy action plan means the plan
			 required by subsection (d).
				(3)Freely
			 associated statesThe term Freely Associated States
			 means the Federated States of Micronesia, the Republic of the Marshall Islands,
			 and the Republic of Palau.
				(4)Insular
			 areasThe term insular areas means American Samoa,
			 the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto
			 Rico, Guam, and the Virgin Islands.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(6)TeamThe
			 term team means the team established by the Secretary under
			 subsection (b).
				(b)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall establish a team of technical, policy, and financial experts—
				(1)to develop an
			 energy action plan addressing the energy needs of each of the insular areas and
			 Freely Associated States; and
				(2)to assist each of
			 the insular areas and Freely Associated States in implementing such
			 plan.
				(c)Participation of
			 regional utility organizationsIn establishing the team, the
			 Secretary shall consider including regional utility organizations.
			(d)Energy action
			 planIn accordance with subsection (b), the energy action plan
			 shall include—
				(1)recommendations,
			 based on the comprehensive energy plan where applicable, to—
					(A)reduce reliance
			 and expenditures on imported fossil fuels;
					(B)develop
			 indigenous, nonfossil fuel energy sources; and
					(C)improve
			 performance of energy infrastructure and overall energy efficiency;
					(2)a
			 schedule for implementation of such recommendations and identification and
			 prioritization of specific projects;
				(3)a
			 financial and engineering plan for implementing and sustaining projects;
			 and
				(4)benchmarks for
			 measuring progress toward implementation.
				(e)Reports to
			 secretaryNot later than 1 year after the date on which the
			 Secretary establishes the team and annually thereafter, the team shall submit
			 to the Secretary a report detailing progress made in fulfilling its charge and
			 in implementing the energy action plan.
			(f)Annual reports
			 to congressNot later than 30 days after the date on which the
			 Secretary receives a report submitted by the team under subsection (e), the
			 Secretary shall submit to the appropriate committees of Congress a summary of
			 the report of the team.
			7.Chief financial
			 officer of the Virgin Islands
			(a)ReferendumAs
			 part of the next regularly scheduled, islands-wide election in the Virgin
			 Islands after the date of enactment of this Act, the Board of Elections of the
			 Virgin Islands shall hold a referendum to seek the approval of the people of
			 the Virgin Islands regarding whether the position of Chief Financial Officer of
			 the Government of the Virgin Islands shall be established as a part of the
			 executive branch of the Government of the Virgin Islands. The referendum shall
			 be binding and conducted according to the laws of the Virgin Islands, except
			 that the results shall be determined by a majority of the ballots cast.
			(b)Chief Financial
			 Officer of the Virgin Islands
				(1)Appointment of
			 Chief Financial Officer
					(A)In
			 generalThe Governor of the Virgin Islands shall appoint a Chief
			 Financial Officer, with the advice and consent of the Legislature of the Virgin
			 Islands, from the names on the list required under subsection (b)(4). If the
			 Governor has nominated a person for Chief Financial Officer but the Legislature
			 of the Virgin Islands has not confirmed a nominee within 90 days after
			 receiving the list pursuant to subsection (b)(4), the Governor shall appoint
			 from such list a Chief Financial Officer on an acting basis until the
			 Legislature consents to a Chief Financial Officer.
					(B)Acting Chief
			 Financial OfficerIf a Chief Financial Officer has not been
			 appointed under subparagraph (A) within 180 days after the date of the
			 enactment of this Act, the Virgin Islands Chief Financial Officer Search
			 Commission, by majority vote, shall appoint from the names on the list
			 submitted under subsection (b)(4), an Acting Chief Financial Officer to serve
			 in that capacity until a Chief Financial Officer is appointed under the first
			 sentence of subparagraph (A). In either case, if the Acting Chief Financial
			 Officer serves in an acting capacity for 180 consecutive days, without further
			 action the Acting Chief Financial Officer shall become the Chief Financial
			 Officer.
					(2)Duties of Chief
			 Financial OfficerThe duties of the Chief Financial Officer shall
			 include the following:
					(A)Develop and report
			 on the financial status of the Government of the Virgin Islands not later than
			 6 months after appointment and quarterly thereafter. Such reports shall be
			 available to the public.
					(B)Each year prepare
			 and certify spending limits of the annual budget, including annual estimates of
			 all revenues of the territory without regard to sources, and whether or not the
			 annual budget is balanced.
					(C)Revise and update
			 standards for financial management, including inventory and contracting, for
			 the Government of the Virgin Islands in general and for each agency in
			 conjunction with the agency head.
					(3)Documents
			 providedThe heads of each department of the Government of the
			 Virgin Islands, in particular the head of the Department of Finance of the
			 Virgin Islands and the head of the Internal Revenue Bureau of the Virgin
			 Islands shall provide all documents and information under the jurisdiction of
			 that head that the Chief Financial Officer considers required to carry out his
			 or her functions to the Chief Financial Officer.
				(4)Conditions
			 related to Chief Financial Officer
					(A)TermThe
			 Chief Financial Officer shall be appointed for a term of 5 years.
					(B)RemovalThe
			 Chief Financial Officer shall not be removed except for cause. An Acting Chief
			 Financial Officer may be removed for cause or by a Chief Financial Officer
			 appointed with the advice and consent of the Legislature of the Virgin
			 Islands.
					(C)ReplacementIf
			 the Chief Financial Officer is unable to continue acting in that capacity due
			 to removal, illness, death, or otherwise, another Chief Financial Officer shall
			 be selected in accordance with paragraph (1).
					(D)SalaryThe
			 Chief Financial Officer shall be paid at a salary to be determined by the
			 Governor of the Virgin Islands, except such rate may not be less than the
			 highest rate of pay for a cabinet officer of the Government of the Virgin
			 Islands or a Chief Financial Officer serving in any government or
			 semiautonomous agency.
					(c)Establishment of
			 commission
				(1)EstablishmentThere
			 is established a commission to be known as the Virgin Islands Chief
			 Financial Officer Search Commission.
				(2)Duty of
			 commissionThe Commission shall recommend to the Governor not
			 less than 3 candidates for nomination as Chief Financial Officer of the Virgin
			 Islands. Each candidate must have demonstrated ability in general management
			 of, knowledge of, and extensive practical experience at the highest levels of
			 financial management in governmental or business entities and must have
			 experience in the development, implementation, and operation of financial
			 management systems.
				(3)Membership
					(A)Number and
			 appointmentThe Commission shall be composed of 8 members
			 appointed not later than 30 days after the date of the enactment of this Act.
			 Persons appointed as members must have recognized business, government, or
			 financial expertise and experience and shall be appointed as follows:
						(i)1
			 individual appointed by the Governor of the Virgin Islands.
						(ii)1
			 individual appointed by the President of the Legislature of the Virgin
			 Islands.
						(iii)1
			 individual, who is an employee of the Government of the Virgin Islands,
			 appointed by the Central Labor Council of the Virgin Islands.
						(iv)1
			 individual appointed by the Chamber of Commerce of St. Thomas-St. John.
						(v)1
			 individual appointed by the Chamber of Commerce of St. Croix.
						(vi)1
			 individual appointed by the President of the University of the Virgin
			 Islands.
						(vii)1
			 individual, who is a resident of St. John, appointed by the At-Large Member of
			 the Legislature of the Virgin Islands.
						(viii)1
			 individual appointed by the President of AARP Virgin islands.
						(B)Terms
						(i)In
			 generalEach member shall be appointed for the life of the
			 Commission.
						(ii)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made. Any member appointed to fill a vacancy shall be appointed
			 for the remainder of that term.
						(C)Basic
			 payMembers shall serve without pay.
					(D)QuorumFive
			 members of the Commission shall constitute a quorum.
					(E)ChairpersonThe
			 Chairperson of the Commission shall be the Chief Justice of the Supreme Court
			 of the United States Virgin Islands or the designee of the Chief Justice. The
			 Chairperson shall serve as an ex officio member of the Commission and shall
			 vote only in the case of a tie.
					(F)MeetingsThe
			 Commission shall meet at the call of the Chairperson. The Commission shall meet
			 for the first time not later than 15 days after all members have been appointed
			 under this subsection.
					(G)Government
			 employmentMembers may not be current government employees,
			 except for the member appointed under subparagraph (A)(iii).
					(4)Report;
			 recommendationsThe Commission shall transmit a report to the
			 Governor, the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate not later than
			 60 days after its first meeting. The report shall name the Commission’s
			 recommendations for candidates for nomination as Chief Financial Officer of the
			 Virgin Islands.
				(5)TerminationThe
			 Commission shall terminate upon the nomination and confirmation of the Chief
			 Financial Officer.
				(d)DefinitionsFor
			 the purposes of this section, the following definitions apply:
				(1)Chief Financial
			 OfficerIn subsections (a) and (b), the term Chief
			 Financial Officer means a Chief Financial Officer or Acting Chief
			 Financial Officer, as the case may be, appointed under subsection
			 (a)(1).
				(2)CommissionThe
			 term Commission means the Virgin Islands Chief Financial Officer
			 Search Commission established pursuant to subsection (b).
				(3)GovernorThe
			 term Governor means the Governor of the Virgin Islands.
				(4)Removal for
			 causeThe term removal for cause means removal based
			 upon misconduct, failure to meet job requirements, or any grounds that a
			 reasonable person would find grounds for discharge.
				8.Low-income home
			 energy assistance program
			(a)In
			 generalThe Secretary of Health and Human Services is authorized
			 to make grants under section 2602 of the Low Income Home Energy Assistance Act
			 of 1981 (42 U.S.C. 8621) to the government of Virgin Islands in an amount equal
			 to three times the FY 2013 allotment for programs under this title.
			(b)EligibilityWith respect to fiscal years 2013 through
			 2017, the percentage described in section 2605(b)(2)(B)(i) of the Low-Income
			 Home Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(2)(B)(i)) shall be 300
			 percent when applied to households located in the Virgin Islands.
			9.Castle Nugent
			 National Historic Site Establishment
			(a)DefinitionsIn
			 this section:
				(1)Historic
			 siteThe term historic site means the Castle Nugent
			 National Historic Site established in subsection (b).
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(b)Castle nugent
			 national historic site
				(1)EstablishmentThere
			 is established as a unit of the National Park System the Castle Nugent National
			 Historic Site on the Island of St. Croix, U.S. Virgin Islands, in order to
			 preserve, protect, and interpret, for the benefit of present and future
			 generations, a Caribbean cultural landscape that spans more than 300 years of
			 agricultural use, significant archeological resources, mangrove forests,
			 endangered sea turtle nesting beaches, an extensive barrier coral reef system,
			 and other outstanding natural features.
				(2)BoundariesThe
			 historic site consists of the approximately 2,900 acres of land extending from
			 Lowrys Hill and Laprey Valley to the Caribbean Sea and from Manchenil Bay to
			 Great Pond, along with associated submerged lands to the three-mile territorial
			 limit, as generally depicted on the map titled Castle Nugent National
			 Historic Site Proposed Boundary Map, numbered T22/100,447, and dated
			 October 2009.
				(3)Map
			 availabilityThe map referred to in paragraph (2) shall be on
			 file and available for public inspection in the appropriate offices of the
			 National Park Service, Department of the Interior.
				(4)Acquisition of
			 land
					(A)In
			 generalExcept as provided in
			 subparagraph (B), the Secretary is authorized to acquire lands and interests in
			 lands within the boundaries of the historic site by donation, purchase with
			 donated funds, or exchange.
					(B)U.S. virgin
			 island landsThe Secretary is authorized to acquire lands and
			 interests in lands owned by the U.S. Virgin Islands or any political
			 subdivision thereof only by donation or exchange.
					(c)Administration
				(1)In
			 generalThe Secretary shall administer the historic site in
			 accordance with this Act and with laws generally applicable to units of the
			 National Park System, including—
					(A)the National Park
			 Service Organic Act (39 Stat. 535; 16 U.S.C. 1 et seq.); and
					(B)the Act of August
			 21, 1935 (49 Stat. 666; 16 U.S.C. 461 et seq.).
					(2)Shared
			 resourcesTo the greatest
			 extent practicable, the Secretary shall use the resources of other sites
			 administered by the National Park Service on the Island of St. Croix or other
			 Federal assets on the island of St. Croix to administer the historic
			 site.
				(3)Continued
			 useIn order to maintain an important feature of the cultural
			 landscape of the historic site, the Secretary may lease to the University of
			 the Virgin Islands certain lands within the boundary of the historic site for
			 the purpose of continuing the university’s operation breeding Senepol cattle, a
			 breed developed on St. Croix. A lease under this subsection shall contain such
			 terms and conditions as the Secretary considers appropriate, including those
			 necessary to protect the values of the historic site.
				(4)Management
			 planNot later than three years after funds are made available
			 for this subsection, the Secretary shall prepare a general management plan for
			 the historic site.
				10.St. Croix
			 National Heritage area
			(a)DefinitionsIn
			 this section:
				(1)Heritage
			 areaThe term Heritage Area means the St. Croix
			 National Heritage Area established by subsection (b)(1).
				(2)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by subsection (b)(4).
				(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under subsection (d).
				(4)MapThe
			 term map means the map entitled Proposed St. Croix National
			 Heritage Area and dated XXXXXXXX.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(6)StateThe
			 term State means St. Croix, U.S. Virgin Islands.
				(b)St. croix
			 national heritage area
				(1)EstablishmentThere
			 is established in the State the St. Croix National Heritage Area.
				(2)Conceptual
			 boundariesThe Heritage Area shall consist of the entire
			 island.
				(3)MapA
			 map of the Heritage Area shall be—
					(A)included in the
			 management plan; and
					(B)on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service.
					(4)Local
			 coordinating entity
					(A)In
			 generalThe local coordinating entity for the Heritage Area shall
			 be known as St. Croix United for Community, Culture, Environment, and Economic
			 Development (SUCCEED) Inc.
					(B)Membership
			 requirementsMembership in SUCCEED, Inc. shall be open to a broad
			 cross-section of public, private, and non-governmental sectors including
			 businesses, individuals, agencies, and organizations that were involved in the
			 planning and development of the Heritage Area prior to the enactment of this
			 Act.
					(c)Administration
				(1)AuthoritiesFor
			 purposes of carrying out the management plan, the Secretary, acting through the
			 local coordinating entity, may use amounts made available under this section
			 to—
					(A)make grants to the
			 State or a political subdivision of the State, nonprofit organizations, and
			 other persons;
					(B)enter into
			 cooperative agreements with, or provide technical assistance to, the State or a
			 political subdivision of the State, nonprofit organizations, and other
			 interested parties;
					(C)hire and
			 compensate staff, which shall include individuals with expertise in natural,
			 cultural, and historical resources protection, and heritage programming;
					(D)obtain money or
			 services from any source including any that are provided under any other
			 Federal law or program;
					(E)contract for goods
			 or services; and
					(F)undertake to be a
			 catalyst for any other activity that furthers the Heritage Area and is
			 consistent with the approved management plan.
					(2)DutiesThe
			 local coordinating entity shall—
					(A)in accordance with
			 subsection (d), prepare and submit a management plan for the Heritage Area to
			 the Secretary;
					(B)assist units of
			 local government, regional planning organizations, and nonprofit organizations
			 in carrying out the approved management plan by—
						(i)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values in the Heritage Area;
						(ii)establishing and
			 maintaining interpretive exhibits and programs in the Heritage Area;
						(iii)developing
			 recreational and educational opportunities in the Heritage Area;
						(iv)increasing public
			 awareness of, and appreciation for, natural, historical, scenic, and cultural
			 resources of the Heritage Area;
						(v)protecting and
			 restoring historic sites and buildings in the Heritage Area that are consistent
			 with Heritage Area themes;
						(vi)ensuring that
			 clear, consistent, and appropriate signs identifying points of public access,
			 and sites of interest are posted throughout the Heritage Area; and
						(vii)promoting a wide
			 range of partnerships among governments, organizations, and individuals to
			 further the Heritage Area;
						(C)consider the
			 interests of diverse units of government, businesses, organizations, and
			 individuals in the Heritage Area in the preparation and implementation of the
			 management plan;
					(D)conduct meetings
			 open to the public at least semiannually regarding the development and
			 implementation of the management plan;
					(E)for any year that
			 Federal funds have been received under this section—
						(i)submit an annual
			 report to the Secretary that describes the activities, expenses, and income of
			 the local coordinating entity (including grants to any other entities during
			 the year that the report is made);
						(ii)make available to
			 the Secretary for audit all records relating to the expenditure of the funds
			 and any matching funds; and
						(iii)require, with
			 respect to all agreements authorizing expenditure of Federal funds by other
			 organizations, that the organizations receiving the funds make available to the
			 Secretary for audit all records concerning the expenditure of the funds;
			 and
						(F)encourage by
			 appropriate means economic viability that is consistent with the Heritage
			 Area.
					(3)Prohibition on
			 the acquisition of real propertyThe local coordinating entity
			 shall not use Federal funds made available under this section to acquire real
			 property or any interest in real property.
				(4)Cost-sharing
			 requirementThe Federal share
			 of the total cost of any activity under this Act shall be not more than 50
			 percent; the non-Federal contribution may be in the form of in-kind
			 contributions of goods or services fairly valued.
				(d)Management
			 plan
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the local coordinating entity shall submit to the Secretary for
			 approval a proposed management plan for the Heritage Area.
				(2)RequirementsThe
			 management plan shall—
					(A)incorporate an
			 integrated and cooperative approach for the protection, enhancement, and
			 interpretation of the natural, cultural, historic, scenic, and recreational
			 resources of the Heritage Area;
					(B)take into
			 consideration State and local plans;
					(C)include—
						(i)an
			 inventory of—
							(I)the resources
			 located in the core area described in subsection (b)(2); and
							(II)any other
			 property in the core area that—
								(aa)is
			 related to the themes of the Heritage Area; and
								(bb)should be
			 preserved, restored, managed, or maintained because of the significance of the
			 property;
								(ii)describe
			 comprehensive policies, goals, strategies and recommendations for telling the
			 story of the heritage of the area covered by the designation and encouraging
			 long-term resource protection, enhancement, interpretation, funding,
			 management, and development;
						(iii)a
			 description of actions that governments, private organizations, and individuals
			 have agreed to take to protect the natural, historical and cultural resources
			 of the Heritage Area;
						(iv)a
			 program of implementation for the management plan by the local coordinating
			 entity that includes a description of—
							(I)actions to
			 facilitate ongoing collaboration among partners to promote plans for resource
			 protection, restoration, and construction; and
							(II)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any government, organization, or individual for the first 5 years of
			 operation;
							(v)the
			 identification of sources of funding for carrying out the management
			 plan;
						(vi)analysis and
			 recommendations for means by which local, State, and Federal programs, may best
			 be coordinated to carry out this section; and
						(vii)a
			 business plan that describes the role, operation, financing, and functions of
			 the local coordinating entity and of each of the major activities contained in
			 the management plan and provides adequate assurances that the local
			 coordinating entity has the partnerships and financial and other resources
			 necessary to implement the management plan for the National Heritage Area;
			 and
						(D)recommend policies
			 and strategies for resource management that consider and detail the application
			 of appropriate land and water management techniques, including the development
			 of intergovernmental and interagency cooperative agreements to protect the
			 natural, historical, cultural, educational, scenic, and recreational resources
			 of the Heritage Area.
					(3)DeadlineIf
			 a proposed management plan is not submitted to the Secretary by the date that
			 is 3 years after the date of enactment of this Act, the local coordinating
			 entity shall be ineligible to receive additional funding under this section
			 until the date that the Secretary receives and approves the management
			 plan.
				(4)Approval or
			 disapproval of management plan
					(A)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under paragraph (1), the Secretary, in consultation with the
			 State, shall approve or disapprove the management plan.
					(B)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
						(i)the
			 local coordinating entity is representative of the diverse interests of the
			 Heritage Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, and recreational
			 organizations;
						(ii)the
			 local coordinating entity has afforded adequate opportunity, including public
			 hearings, for public and governmental involvement in the preparation of the
			 management plan; and
						(iii)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historical, and cultural
			 resources of the Heritage Area.
						(C)Action following
			 disapprovalIf the Secretary disapproves the management plan
			 under subparagraph (A), the Secretary shall—
						(i)advise the local
			 coordinating entity in writing of the reasons for the disapproval;
						(ii)make
			 recommendations for revisions to the management plan; and
						(iii)not later than
			 180 days after the receipt of any proposed revision of the management plan from
			 the local coordinating entity, approve or disapprove the proposed
			 revision.
						(D)Amendments
						(i)In
			 generalThe Secretary shall approve or disapprove each amendment
			 to the management plan that the Secretary determines make a substantial change
			 to the management plan.
						(ii)Use of
			 fundsThe local coordinating entity shall not use Federal funds
			 authorized by this section to carry out any amendments to the management plan
			 until the Secretary has approved the amendments.
						(e)Relationship to
			 other federal agencies
				(1)In
			 generalNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
				(2)Consultation and
			 coordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on the Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the maximum extent practicable.
				(3)Other federal
			 agenciesNothing in this section—
					(A)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
					(B)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
					(C)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
					(f)Private property
			 and regulatory protectionsNothing in this section—
				(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
				(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
				(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State, or local agency, or conveys any land use or
			 other regulatory authority to the local coordinating entity;
				(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
				(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
				(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
				(g)Evaluation;
			 report
				(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
					(A)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
					(B)prepare a report
			 in accordance with paragraph (3).
					(2)EvaluationAn
			 evaluation conducted under paragraph (1)(A) shall—
					(A)assess the
			 progress of the local coordinating entity with respect to—
						(i)accomplishing the
			 purposes of this section for the Heritage Area; and
						(ii)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
						(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
					(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
					(3)Report
					(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
					(B)Required
			 analysisIf the report prepared under subparagraph (A) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
						(i)ways
			 in which Federal funding for the Heritage Area may be reduced or eliminated;
			 and
						(ii)the
			 appropriate time period necessary to achieve the recommended reduction or
			 elimination.
						(C)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
						(i)the
			 Committee on Energy and Natural Resources of the Senate; and
						(ii)the
			 Committee on Natural Resources of the House of Representatives.
						(h)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000, of which not more than $1,000,000 may be made
			 available for any fiscal year.
			(i)Termination of
			 authorityThe authority of the Secretary to provide assistance
			 under this section terminates on the date that is 15 years after the date of
			 enactment of this Act.
			11.Guam World War II
			 Loyalty Recognition Act
			(a)Short
			 titleThis section may be cited as the Guam World War II Loyalty Recognition
			 Act.
			(b)Recognition of
			 the suffering and loyalty of the residents of Guam
				(1)Recognition of
			 the Suffering of the Residents of GuamThe United States
			 recognizes that, as described by the Guam War Claims Review Commission, the
			 residents of Guam, on account of their United States nationality, suffered
			 unspeakable harm as a result of the occupation of Guam by Imperial Japanese
			 military forces during World War II, by being subjected to death, rape, severe
			 personal injury, personal injury, forced labor, forced march, or
			 internment.
				(2)Recognition of
			 the Loyalty of the Residents of GuamThe United States forever
			 will be grateful to the residents of Guam for their steadfast loyalty to the
			 United States, as demonstrated by the countless acts of courage they performed
			 despite the threat of death or great bodily harm they faced at the hands of the
			 Imperial Japanese military forces that occupied Guam during World War
			 II.
				(c)Guam World War
			 II Claims Fund
				(1)Establishment of
			 fundThe Secretary of the
			 Treasury shall establish in the Treasury of the United States a special fund
			 (in this Act referred to as the Claims Fund) for the payment of
			 claims submitted by compensable Guam victims and survivors of compensable Guam
			 decedents in accordance with subsections (d) and (e).
				(2)Composition of
			 fundThe Claims Fund
			 established under paragraph (1) shall be composed of amounts deposited into the
			 Claims Fund under paragraph (3) and any other amounts made available for the
			 payment of claims under this Act.
				(3)Payment of
			 certain duties, taxes, and fees collected from Guam deposited into
			 fund
					(A)In
			 generalNotwithstanding section 30 of the Organic Act of Guam (48
			 U.S.C. 1421h), the excess of—
						(i)any
			 amount of duties, taxes, and fees collected under such section after fiscal
			 year 2012; over
						(ii)the
			 amount of duties, taxes, and fees collected under such section during fiscal
			 year 2012,
						shall be
			 deposited into the Claims Fund.(B)ApplicationSubparagraph
			 (A) shall not apply after the date for which the Secretary of the Treasury
			 determines that all payments required to be made under subsection (d) have been
			 made.
					(4)Limitation on
			 payments made from fund
					(A)In
			 generalNo payment may be made in a fiscal year under subsection
			 (d) until funds are deposited into the Claims Fund in such fiscal year under
			 paragraph (3).
					(B)AmountsFor
			 each fiscal year in which funds are deposited into the Claims Fund under
			 paragraph (3), the total amount of payments made in a fiscal year under
			 subsection (d) may not exceed the amount of funds available in the Claims Fund
			 for such fiscal year.
					(5)Deductions from
			 fund for administrative expensesThe Secretary of the Treasury shall deduct
			 from any amounts deposited into the Claims Fund an amount equal to 5 percent of
			 such amounts as reimbursement to the Federal Government for expenses incurred
			 by the Foreign Claims Settlement Commission and by the Department of the
			 Treasury in the administration of this Act. The amounts so deducted shall be
			 covered into the Treasury as miscellaneous receipts.
				(d)Payments for
			 Guam World War II claims
				(1)Payments for
			 Death, Personal Injury, Forced Labor, Forced March, and
			 InternmentAfter the
			 Secretary of the Treasury receives the certification from the Chairman of the
			 Foreign Claims Settlement Commission as required under subsection (e)(2)(H),
			 the Secretary of the Treasury shall make payments to compensable Guam victims
			 and survivors of compensable Guam decedents as follows:
					(A)Compensable Guam
			 victimBefore making any
			 payments under subparagraph (B), the Secretary shall make payments to
			 compensable Guam victims as follows:
						(i)In
			 the case of a victim who has suffered an injury described in paragraph
			 (3)(B)(i), $15,000.
						(ii)In the case of a victim who is not
			 described in subparagraph (A), but who has suffered an injury described in
			 paragraph (3)(B)(ii), $12,000.
						(iii)In the case of a victim who is not
			 described in subparagraph (A) or (B), but who has suffered an injury described
			 in paragraph (3)(B)(iii), $10,000.
						(B)Survivors of
			 compensable Guam decedentsIn the case of a compensable Guam
			 decedent, the Secretary shall pay $25,000 for distribution to survivors of the
			 decedent in accordance with paragraph (2). The Secretary shall make payments
			 under this subparagraph only after all payments are made under subparagraph
			 (A).
					(2)Distribution of
			 Survivor PaymentsA payment made under paragraph (1)(B) to the
			 survivors of a compensable Guam decedent shall be distributed as
			 follows:
					(A)In the case of a decedent whose spouse is
			 living as of the date of the enactment of this Act, but who had no living
			 children as of such date, the payment shall be made to such spouse.
					(B)In the case of a decedent whose spouse is
			 living as of the date of the enactment of this Act and who had one or more
			 living children as of such date, 50 percent of the payment shall be made to the
			 spouse and 50 percent shall be made to such children, to be divided among such
			 children to the greatest extent possible into equal shares.
					(C)In the case of a decedent whose spouse is
			 not living as of the date of the enactment of this Act and who had one or more
			 living children as of such date, the payment shall be made to such children, to
			 be divided among such children to the greatest extent possible into equal
			 shares.
					(D)In the case of a decedent whose spouse is
			 not living as of the date of the enactment of this Act and who had no living
			 children as of such date, but who—
						(i)had a parent who is living as of such date,
			 the payment shall be made to the parent; or
						(ii)had two parents who are living as of such
			 date, the payment shall be divided equally between the parents.
						(E)In the case of a decedent whose spouse is
			 not living as of the date of the enactment of this Act, who had no living
			 children as of such date, and who had no parents who are living as of such
			 date, no payment shall be made.
					(3)DefinitionsFor
			 purposes of this Act:
					(A)Compensable Guam
			 decedentThe term
			 compensable Guam decedent means an individual determined under
			 subsection (e) to have been a resident of Guam who died as a result of the
			 attack and occupation of Guam by Imperial Japanese military forces during World
			 War II, or incident to the liberation of Guam by United States military forces,
			 and whose death would have been compensable under the Guam Meritorious Claims
			 Act of 1945 (Public Law 79–224) if a timely claim had been filed under the
			 terms of such Act.
					(B)Compensable Guam
			 victimThe term compensable Guam victim means an
			 individual who is not deceased as of the date of the enactment of this Act and
			 who is determined under subsection (e) to have suffered, as a result of the
			 attack and occupation of Guam by Imperial Japanese military forces during World
			 War II, or incident to the liberation of Guam by United States military forces,
			 any of the following:
						(i)Rape
			 or severe personal injury (such as loss of a limb, dismemberment, or
			 paralysis).
						(ii)Forced labor or a
			 personal injury not under clause (i) (such as disfigurement, scarring, or
			 burns).
						(iii)Forced march,
			 internment, or hiding to evade internment.
						(C)Definitions of
			 severe personal injuries and personal injuriesNot later than 180
			 days after the date of the enactment of this Act, the Foreign Claims Settlement
			 Commission shall promulgate regulations to specify the injuries that constitute
			 a severe personal injury or a personal injury for purposes of clauses (i) and
			 (ii), respectively, of subparagraph (B).
					(e)Adjudication
				(1)Authority of
			 Foreign Claims Settlement Commission
					(A)In
			 generalThe Foreign Claims Settlement Commission shall adjudicate
			 claims and determine the eligibility of individuals for payments under
			 subsection (d).
					(B)Rules and
			 regulationsNot later than
			 180 days after the date of the enactment of this Act, the Chairman of the
			 Foreign Claims Settlement Commission shall publish in the Federal Register such
			 rules and regulations as may be necessary to enable the Commission to carry out
			 the functions of the Commission under this Act.
					(2)Claims Submitted
			 for Payments
					(A)Submittal of
			 claimFor purposes of paragraph (1)(A) and subject to
			 subparagraph (B), the Foreign Claims Settlement Commission may not determine an
			 individual is eligible for a payment under subsection (d) unless the individual
			 submits to the Commission a claim in such manner and form and containing such
			 information as the Commission specifies.
					(B)Filing period
			 for claims and notice
						(i)Filing
			 periodAn individual filing a
			 claim for a payment under subsection (d) shall file such claim not later than
			 one year after the date on which the Foreign Claims Settlement Commission
			 publishes the notice described in clause (ii).
						(ii)Notice of
			 filing periodNot later than
			 180 days after the date of the enactment of this Act, the Foreign Claims
			 Settlement Commission shall publish a notice of the deadline for filing a claim
			 described in clause (i)—
							(I)in the Federal
			 Register; and
							(II)in newspaper,
			 radio, and television media in Guam.
							(C)Adjudicatory
			 decisionsThe decision of the Foreign Claims Settlement
			 Commission on each claim filed under this Act shall—
						(i)be
			 by majority vote;
						(ii)be
			 in writing;
						(iii)state the
			 reasons for the approval or denial of the claim; and
						(iv)if
			 approved, state the amount of the payment awarded and the distribution, if any,
			 to be made of the payment.
						(D)Deductions in
			 paymentThe Foreign Claims
			 Settlement Commission shall deduct, from a payment made to a compensable Guam
			 victim or survivors of a compensable Guam decedent under this subsection,
			 amounts paid to such victim or survivors under the Guam Meritorious Claims Act
			 of 1945 (Public Law 79–224) before the date of the enactment of this
			 Act.
					(E)InterestNo
			 interest shall be paid on payments made by the Foreign Claims Settlement
			 Commission under subsection (d).
					(F)Limited
			 compensation for provision of representational services
						(i)Limit on
			 compensationAny agreement
			 under which an individual who provided representational services to an
			 individual who filed a claim for a payment under this Act that provides for
			 compensation to the individual who provided such services in an amount that is
			 more than one percent of the total amount of such payment shall be unlawful and
			 void.
						(ii)PenaltiesWhoever
			 demands or receives any compensation in excess of the amount allowed under
			 clause (i) shall be fined not more than $5,000 or imprisoned not more than one
			 year, or both.
						(G)Appeals and
			 finalityObjections and appeals of decisions of the Foreign
			 Claims Settlement Commission shall be to the Commission, and upon rehearing,
			 the decision in each claim shall be final, and not subject to further review by
			 any court or agency.
					(H)Certifications
			 for paymentAfter a decision approving a claim becomes final, the
			 Chairman of the Foreign Claims Settlement Commission shall certify such
			 decision to the Secretary of the Treasury for authorization of a payment under
			 subsection (d).
					(I)Treatment of
			 affidavitsFor purposes of subsection (d) and subject to
			 subparagraph (B), the Foreign Claims Settlement Commission shall treat a claim
			 that is accompanied by an affidavit of an individual that attests to all of the
			 material facts required for establishing the eligibility of such individual for
			 payment under such subsection as establishing a prima facie case of the
			 eligibility of the individual for such payment without the need for further
			 documentation, except as the Commission may otherwise require. Such material
			 facts shall include, with respect to a claim for a payment made under
			 subsection (d)(1), a detailed description of the injury or other circumstance
			 supporting the claim involved, including the level of payment sought.
					(J)Release of
			 related claimsAcceptance of
			 a payment under subsection (d) by an individual for a claim related to a
			 compensable Guam decedent or a compensable Guam victim shall be in full
			 satisfaction of all claims related to such decedent or victim, respectively,
			 arising under the Guam Meritorious Claims Act of 1945 (Public Law 79–224), the
			 implementing regulations issued by the United States Navy pursuant to such Act
			 (Public Law 79–224), or this Act.
					12.Improvements in HUD
			 assisted programsSection
			 214(a)(7) of the Housing and Community Development Act of 1980 (42 U.S.C.
			 1436a(a)(7)) is amended by striking such alien and all that
			 follows through the period at the end and inserting any citizen or
			 national of the United States shall be entitled to a preference or priority in
			 receiving financial assistance before any such alien who is otherwise eligible
			 for such assistance..
		13.Formula for
			 projects in American Samoa
			(a)StudyThe
			 Comptroller General of the United States shall conduct a study regarding the
			 use of benefit-to-cost ratio formulas by Federal departments and agencies for
			 purposes of evaluating projects in American Samoa.
			(b)ContentsIn
			 conducting the study, the Comptroller General shall—
				(1)assess whether the
			 benefit-to-cost ratio formulas described in subsection (a) take into
			 consideration—
					(A)the remote
			 locations in, and the cost of transportation to and from, American Samoa;
			 and
					(B)other significant
			 factors that are not comparable to locations within the 48 contiguous States;
			 and
					(2)assess, in
			 particular, the use of benefit-to-cost ratio formulas by—
					(A)the Secretary of
			 Transportation with respect to airport traffic control tower programs;
			 and
					(B)the Secretary of
			 the Army, acting through the Corps of Engineers, with respect to a harbor
			 project or other water resources development project.
					(c)Report to
			 CongressNot later than 90 days after the date of enactment of
			 this Act, the Comptroller General shall submit to Congress a report on the
			 results of the study.
			14.Waiver of local
			 matching requirements
			(a)Waiver of
			 certain matching requirementsSection 501 of the Act entitled
			 An Act to authorize certain appropriations for the territories of the
			 United States, to amend certain Acts relating thereto, and for other
			 purposes, approved October 15, 1977 (48 U.S.C. 1469a; 91 Stat. 1164) is
			 amended—
				(1)in the last
			 sentence of subsection (d), by striking by law; and
				(2)by adding at the
			 end the following new subsection:
					
						(e)Notwithstanding
				any other provision of law, in the case of American Samoa, Guam, the Virgin
				Islands, and the Northern Mariana Islands, each department or agency of the
				United States shall waive any requirement for local matching funds (including
				in-kind contributions) that the insular area would otherwise be required to
				provide for any grant as follows:
							(1)For a grant
				requiring matching funds (including in-kind contributions) of $500,000 or less,
				the entire matching requirement shall be waived.
							(2)For a grant
				requiring matching funds (including in-kind contributions) of more than
				$500,000, $500,000 of the matching requirement shall be
				waived.
							.
				(b)Conforming
			 amendmentSection 601 of the Act entitled An Act to
			 authorize appropriations for certain insular areas of the United States, and
			 for other purposes, approved March 12, 1980 (48 U.S.C. 1469a note; 94
			 Stat. 90), is amended by striking , and adding the following
			 sentence and all that follows through Islands’..
			15.Fishery
			 endorsementsSection 12113 of
			 title 46, United States Code, is amended by adding at the end the
			 following:
			
				(j)Certain
				exemptionParagraph (3) of
				subsection (a) shall not apply to any vessel that—
					(1)offloads in
				American Samoa; and
					(2)was rebuilt
				outside of the United States before January 1,
				2011.
					.
		16.Effects of Minimum
			 Wage differentials in American SamoaSection 8104 of the Fair Minimum Wage Act of
			 2007 (29 U.S.C. 206 note) is amended by adding at the end the following:
			
				(c)Effects of
				Minimum Wage differentials in American SamoaThe reports required under this section
				shall include an analysis of the economic effects on employees and employers of
				the differentials in minimum wage rates among industries and classifications in
				American Samoa under section 697 of title 29, Code of Federal Regulations,
				including the potential effects of eliminating such differentials prior to the
				time when such rates are scheduled to be equal to the minimum wage set forth in
				section 6(a)(1) of the Fair Labor Standards Act (29 U.S.C.
				206(a)(1)).
				.
		17.American Samoa
			 Citizenship Plebiscite Act
			(a)Short
			 titleThis section may be
			 cited as the American Samoa
			 Citizenship Plebiscite Act.
			(b)Findings and
			 purpose
				(1)FindingsCongress
			 finds the following:
					(A)Under the
			 Immigration and Nationality Act, persons born in Puerto Rico, Guam, the United
			 States Virgin Islands, and the Commonwealth of the Northern Mariana Islands are
			 citizens of the United States at birth. Persons born in the United States
			 territory of American Samoa are nationals of the United States, but not
			 citizens, at birth.
					(B)The term
			 national of the United States is defined under the Immigration and
			 Nationality Act to include persons who, though not citizens of the United
			 States, owe permanent allegiance to the United States.
					(C)For more than 100
			 years, American Samoans who are United States nationals have demonstrated their
			 loyalty and allegiance to the United States. On April 17, 1900, the village
			 chiefs of Tutuila and Aunu’u ceded their islands to the United States. On July
			 16, 1904, his Majesty King Tuimanu’a of the Manu’a Islands and his village
			 chiefs did the same. On February 20, 1929, the United States Congress
			 officially ratified the Treaty of Cession of Tutuila and Aunu’u and the Treaty
			 of Cession of Manu’a. On March 4, 1925, by Joint Resolution of the United
			 States Congress, American sovereignty was officially extended over Swains
			 Island and it was placed under the jurisdiction of the government of American
			 Samoa.
					(D)Since ratification
			 of the Treaties of Cession, many American Samoans who are United States
			 nationals have joined the United States Armed Forces and fought for the United
			 States during World War II, the Korean, Vietnam, and Persian Gulf wars, and
			 most recently in Iraq and Afghanistan.
					(E)It is the
			 responsibility of the Secretary of Interior to advance the economic, social and
			 political development of the territories of the United States.
					(2)PurposeThe
			 purpose of this section is to provide for a federally authorized vote in
			 American Samoa on the question of citizenship and if a majority of voters vote
			 for citizenship, to describe the steps that the President and Congress shall
			 take to enable American Samoans to be granted citizenship.
				(c)Citizenship
			 voteThe Secretary of Interior shall direct the American Samoa
			 Election Office to conduct a plebiscite on the issue of whether persons born in
			 American Samoa desire United States citizenship.
				
					As United States Citizens:
						(A)Individuals born
				in American Samoa would be United States citizens by Federal law.
						(B)All persons living
				in American Samoa who are United States nationals will become United States
				citizens. Persons born in American Samoa will no longer be United States
				nationals.
						Do you
				want persons born in American Samoa to become United States citizens? Yes __
				No__?.
			18.Use of certain
			 expenditures as in-kind contributions
			(a)In
			 generalExcept as provided
			 under subsection (c), local matching requirements required of an affected
			 jurisdiction for Federal programs may be paid in cash or in-kind services
			 provided by the affected jurisdiction pursuant to the following:
				(1)Section 311 of the
			 Compact of Free Association between the Government of the United States and the
			 Government of the Federated States of Micronesia, approved in the Compact of
			 Free Association Amendments Act of 2003 (Public Law 108–188; 117 Stat.
			 2781).
				(2)Section 311 of the Compact of Free
			 Association between the Government of the United States and the Government of
			 the Republic of the Marshall Islands, approved in the Compact of Free
			 Association Amendments Act of 2003 (Public Law 108–188; 117 Stat. 2781).
				(3)The Compact of
			 Free Association between the Government of the United States and the Government
			 of the Republic of Palau, approved in the Palau Compact of Free Association Act
			 (Public Law 99–658; 100 Stat. 3672).
				(b)Determination of
			 amounts To be considered in-Kind contributionsThe Secretary of the Interior shall
			 determine the amounts that may be considered in-kind contributions for an
			 affected jurisdiction under this section based on a reasonable estimate of the
			 amount of impact expenditures for the Freely Associated States divided by a
			 reasonable estimate of the number of inhabitants from the Freely Associated
			 States living in that affected jurisdiction.
			(c)Competitive
			 grantsLocal matching requirements required of an affected
			 jurisdiction for Federal competitive grant programs may not be paid in cash or
			 in-kind services under this section.
			(d)Affected
			 jurisdictionsThe term affected jurisdiction shall
			 have the meaning give that term in section 104(e) of Public Law 108–188. (117
			 Stat. 2739).
			
